Sn the Gited States Court of Federal Clanns

OFFICE OF SPECIAL MASTERS

 

No. 18-890V
Filed: December 28, 2020
UNPUBLISHED

DANIEL E. BRAGG,

Petitioner, , ; ;
V. Joint Stipulation on Damages;

Influenza (Flu) Vaccine; Shoulder

SECRETARY OF HEALTH AND Injury Related to Vaccine
HUMAN SERVICES Administration (SIRVA)

Respondent.

 

 

Jimmy A. Zgheib, Zgheib Sayad, P.C., White Plains, NY,, for petitioner.
Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for
respondent.

DECISION ON JOINT STIPULATION"

On June 22, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,* (the “Vaccine
Act’). Petitioner alleges that he suffered a Shoulder Injury Related to Vaccine
Administration (“SIRVA”) as a result of his receipt of the flu vaccine on September 28,
2017. Petition at 1, 5; Stipulation, filed December 28, 2020, at (4 1-4. Petitioner further
alleges that there has been no prior award or settlement of a civil action for damages on
his behalf as a result of his condition. Petition at 5; Stipulation at 44 5. “Respondent
denies that petitioner suffered the onset of his alleged SIRVA within the Table
timeframe; denies that the flu vaccine caused petitioner's alleged shoulder injury or any
other injury and further denies that his current disabilities are a sequela of a vaccine-
related injury. ” Stipulation at q 6.

 

1 Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Nevertheless, on December 28, 2020, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. | find the
stipulation reasonable and adopt it as the decision of the Court in awarding damages,
on the terms set forth therein.

Pursuant to the terms stated in the attached Stipulation, | award the following
compensation:

A lump sum of $126,539.18 in the form of a check payable to petitioner.
Stipulation at § 8. This amount represents compensation for all items of
damages that would be available under § 15(a). /d.

In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment in accordance with this decision.*
IT IS SO ORDERED.
s/Daniel T. Horner

Daniel T. Horner
Special Master

 

3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS

 

 

 

OFFICE OF SPECIAL MASTERS
DANIEL E. BRAGG,
Petitioner, No. 18-890V
Special Master Horner

v. ECF
SECRETARY OF HEALTH AND
HUMAN SERVICES,

Respondent.

STIPULATION

The parties hereby stipulate to the following matters:

1. Petitioner, Daniel Bragg, filed a petition for vaccine compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine Program”). The
petition seeks compensation for injuries allegedly related to petitioner’s receipt of the influenza
(“flu”) vaccine, which vaccine is contained in the Vaccme Injury Table (the “Tablke”), 42 C.F.R. §
100.3 (a).

2. Petitioner received a flu vaccine on or about September 28, 2017.

3. The vaccine was admmistered withm the United States.

4. Petitioner alleges that he suffered a Shoulder Injury Related to Vaccine Administration
(“SIRVA”) as a consequence of the flu immunization he received on or about September 28, 2017,
and further alleges that he suffered the residual effects of this mjury for more than six months.

5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on his behalf as a result of his condition.

Page | of 5
6. Respondent denies that petitioner suffered the onset of his alleged SIRVA within the
Table timeframe; denies that the flu vaccine caused petitioner’s alleged shoulder injury or any
other injury and further denies that his current disabilities are a sequela of a vaccine-related injury.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue the
following vaccine compensation payment:

A lump sum of $126,539.18, in the form of a check payable to petitioner,
representing compensation for all damages that would be available under 42 U.S.C.
§ 300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to 42 U.S.C.
§ 300aa-21(a)(1), and an application, the parties will submit to further proceedings before the
special master to award reasonable attorneys’ fees and costs curred in proceeding upon this
petition.

10. Petitioner and his attorney represent that they have identified to respondent all known
sources of payment for items or services for which the Program is not primarily liable under 42
U.S.C. § 300aa-15(g), including State compensation programs, insurance policies, Federal or State
health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. § 1396 et

seq.)), or entities that provide health services on a prepaid basis.

Page 2 of 5
11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded
pursuant to paragraph 9 will be made in accordance with 42 U.S.C. § 300aa-15(i), subject to the
availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award
for attorney’s fees and litigation costs, and unreimbursed medical expenses, the money provided
pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a
strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.
§ 300aa-15(g) and (h).

13, In return for the payments described in paragraphs 8 and 9, petitioner, in his individua]
capacity, and on behalf of his heirs, executors, administrators, successors, and assigns, does forever
irrevocably and unconditionally release, acquit and discharge the United States and the Secretary
of Health and Human Services from any and all actions or causes of action (including agreements,
judgments, claims, damages, loss of services, expenses and all demands of whatever kind or
nature) that have been brought, could have been brought, or could be timely brought in the United
States Court of Federal Claims, under the National Vaccine Injury Compensation Program, 42
U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all known or
unknown, suspected or unsuspected personal injuries to or death of petitioner resulting from, or
alleged to have resulted from, the flu vaccination administered on or about September 28, 2017,
as alleged by petitioner in a petition for vaccine compensation filed on or about June 22, 2018 in
the United States Court of Federal Claims as petition No. 18-890V.

14, If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

Page 3 of 5
15. If the special master fails to issue a decision in complete conformity with the terms of
this Stipulation or if the United States Court of Federal Claims fails to enter judgment in
conformity with a decision that is in complete conformity with the terms of this Stipulation, then
the parties’ settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of ability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or do any act or thing other than is herein expressly stated and
clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the flu vaccine caused petitioner’s alleged shoulder
injury or any other injury or any of his current disabilities.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION

Page 4 of 5
Respectfully submitted,

PETITIONER:

Dal eZ,

DANIEL BRAGG —

ATTORNEY OF RECORD FOR
PETITIONERT, i,

2
YA. ZGHEIB
IB SAY AD, P.C.
75 South Broadway
4% Floor
White Plains, NY 10601
(914) 729-1110

AUTHORIZED REPRESENTATIVE OF
THE SECRETARY OF HEALTH AND
HUMAN SERVICES:

CHT Dat Wsthlr, PNSe, fee

TAMARA OVERBY

Acting Director, Division of

Injury Compensation Programs (DICP)
Healthcare Systems Bureau

U.S. Department of Health

and Human Services

5600 Fishers Lane

Parklawn Building, Stop-08N 146B
Rockville, MD 20857

 

Dated: IZ] 23] wo

Page 5 of 5

AUTHORIZED REPRESENTATIVE

OFTHE eS GENERAL:

THARINE E. REEVES
Director

Torts Branch
Civil Division
U. S. Department of Justice
P.O. Box 146
Benjamin Franklin Station
Washington, D.C. 20044-0146

 

ATTORNEY OF RECORD FOR
RESPONDENT:

MALLORT B. OPENCHOWSKI
Trial Attorney

Torts Branch, Civil Division

U.S. Department of Justice

P.O. Box 146

Benjamin Franklin Station
Washington, D.C. 20044-0146
Tel: (202) 305-0660